Citation Nr: 0011369	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  99-04 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for fibromyalgia currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from September 1974 to 
May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 original rating 
decision by the St. Petersburg, Florida, regional office (RO) 
of the Department of Veterans' Affairs (VA) which granted 
entitlement to service-connection for fibromyalgia as 10 
percent disabling. 

During the veteran's March 2000 videoconference before a 
member of the Board she raised the issues of entitlement to 
vocational rehabilitation and a total rating for compensation 
purposes based on individual unemployability.  These issues 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1. All available evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the originating agency.

2.  Chronic fibromyalgia results in widespread 
musculoskeletal pain and tender points.



CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for fibromyalgia 
have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. Part 4, §§ 4.7, Diagnostic Code 5025 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

A review of the veteran's service medical records (SMR's) 
show that she was discharged from duty due to nonspecific 
osteoarthritis, generalized, and dermatitis, nonspecific, 
with excoriation involving both legs. 

The veteran filed a claim for service connection for 
fibromyalgia in May 1997.  In conjunction with her claim she 
submitted an October 1995 private medical record which 
contains a diagnosis of fibromyalgia.  The veteran was 
prescribed with medication.

A VA examination was conducted in April 1998.  At that time 
the veteran reported that her symptom began in August 1974.  
In September 1975 the diagnosis of arthritis was made.  The 
date of diagnosis of fibromyalgia was in 1979 or 1980 by a VA 
physician.  The precipitating factors were listed as cold 
weather, cold water, viral bronchitis or common cold and 
stress.  Alleviating factors are a warm bath and heating pad.

The veteran had trigger points on the elbows, hands, wrists, 
fingers, thigh, ankle and feet, should and neck, and the 
second rib anteriorly.  The trigger points hurt all the time.  
The severity is from moderate to severe.  The pain occurred 
several times a day.  Stiffness occurs in the whole body.  
She had muscle weakness in her arms, legs and back.  The pain 
was constant but levels decreased or increased several times 
a day.  She last worked on March 1997.  She had lumbar spine 
surgery in 1997.  She had a four-inch scar, well healed and 
non-tender on the lumbar area.  

Activities of daily living are affected by 60 to 70 percent 
according to the veteran.  She had to hire help to clean her 
home.  Dynamometer on the right had average of four trials is 
10 kilograms. Dynamometer on the left-hand average of four 
trials is 16 kilograms.  In the past the veteran was taking 
Elavil, but the side effects such as sleepiness were 
excessive and she stopped taking them.  The veteran remains 
tired at all times.  Sleeps an average of 3 hours a night, 
and lies down during the day without going to sleep.

She had poor digestion and has abdominal pain.  She was 
taking Motrin two tablets four or five times a day and 
Tylenol one or two tablets six times a day.  There was some 
relief of symptoms for two to four hours.  The medications 
upset her stomach and she says that she had an ulcer due to 
the non-steroidal anti-inflammatory drugs (NSAID).  Physical 
examination showed that the disorder was active, and has been 
active since 1974.  The musculoskeletal areas involved were 
the shoulders, elbows, hands, wrists, fingers, thigh, knees, 
ankles, feet, occiput, anterior second ribs and major 
Trochanter.  The legs and left elbow were usually the trigger 
point.  The diagnosis was fibromyalgia, active, chronic. The 
examiner reviewed the claims file, and provided a summary of 
past medical treatment.

The veteran testified in March 2000 at a videoconference 
hearing from Washington, D.C. before the undersigned member 
of the Board.  The veteran testified that due to her 
fibromyalgia she was unable to find employment in her field 
of employment.  She was employed as a contractor, 
constructing and remodeling buildings.  She had difficulty 
grabbing a wrench and tightening her hands around it.  Her 
duties included putting up roofs, and siding.  The last time 
she worked was in March 1997.  She attempted to work as a 
cook and had to quit after 3 days due to the standing and the 
speed.

The veteran described that her entire body was affected, 
including her stomach muscles and biceps.  She had extreme 
fatigue and depression.  In order to deal with her depression 
the veteran saw a psychiatrist and was prescribed 
antidepressants.  The veteran testified that she had noticed 
a great increase in her pain, and has constant symptoms.  The 
attacks were constant, and for a third of the month her pain 
was 9 to 10 on a pain scale of 10.  She testified that on a 
scale of 9 to 10 she was sick, angry, hurts badly, and was 
unable to deal with anything or go more than 10 feet from the 
bathroom.  Her fibromyalgia got worse with a cold or stress 
of almost any type.  Once the attack had been triggered she 
could hardly move, and had pain in her muscles even though 
was not aching.  She described that the aching she used to 
feel had given way to constant pain.  Her bowels had stopped 
working correctly, and she described eating problems.  She 
also complained of chest pains, and memory problems.  

II. ANALYSIS

Initially, the Board has found that the veteran's claim is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in 
that they are plausible, that is meritorious on their own or 
capable of substantiation.  This finding is based upon the 
veteran's assertion that the fibromyalgia is more disabling 
than reflected by the current rating.  Proscelle v. 
Derwinski, 2 Vet. App 629 (1992).  Once it has been 
determined that a claim is well grounded, VA has the 
statutory duty to assist the veteran in the development of 
evidence pertinent to that claim.  The Board is satisfied 
that all relevant evidence is of record.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).

The RO has assigned a 10 percent rating for fibromyalgia 
pursuant to the criteria set forth in the VA's Schedule for 
Rating Disabilities (Schedule), 38 C.F.R. Part 4, Diagnostic 
Code 5025 (1999).  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5025 (1999), a 10 percent rating is warranted when the 
manifestations require continuous medication for control.  A 
20 percent rating is warranted when those manifestations are 
episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but are 
present more than one-third of the time.  A 40 percent rating 
is warranted where fibromyalgia results in widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that are constant, or 
nearly so, and refractory to therapy.  The 40 percent rating 
is the highest rating under this diagnostic code.

Diagnostic Code 5025 further notes that widespread pain means 
pain in both the left and right sides of the body, that is 
both above and below the waist, and that affects both the 
axial skeleton (i.e., cervical spine, anterior chest, 
thoracic spine, or low back) and the extremities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The United States Court of Veterans (Court) has held that a 
higher rating may be awarded when "greater limitation of 
motion due to pain on use" insofar as any such functional 
loss is "supported by adequate pathology and evidence by the 
visible behavior of the claimant." DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995); See also 38 C.F.R. § 4.40. 4.45, and 
4.59 (1999).

To summarize, lay statements and testimony describing the 
symptoms of a disability is considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.  

In this regard, the April 1998 VA examination shows the 
veteran had trigger points on the elbows, hands, wrists, 
fingers, thigh, ankle and feet, should and neck, and the 
second rib anteriorly.  These trigger points were painful.  
The severity was from moderate to severe.  Additionally, the 
examination indicated that the pain was constant and the 
examiner stated that the fibromyalgia was active. 

Accordingly, it is the Board's judgment the degree of 
impairment resulting from the fibromyalgia satisfies the 
criteria for 40 percent.  This is the highest evaluation 
permitted under this diagnostic code.  The Board has 
considered the various other provisions of 38 C.F.R. Parts 3 
and 4 in accordance with Schafrath v. Derwinski, 1 Vet.App. 
589 (1991), but finds that they do not provide a basis upon 
which to grant a higher disability evaluation.  Furthermore, 
the Board is satisfied that the 40 percent rating 
contemplates the degree of functional loss resulting from the 
from the fibromyalagia as set forth in Deluca case.  Finally, 
the 40 percent evaluation represents the highest rating 
warranted during the appeal period.  Fenderson v. West 12 
Vet. App. 119 (1999).


ORDER

Entitlement to a 40 percent evaluation for fibromyalgia is 
granted, subject to the law and regulations pertaining to the 
payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

